Per Curiam.
Suit by Huff against Westcott, to foreclose a mortgage. Judgment for the plaintiff.
Galpin and. Broion were made defendants as subsequent judgment incumbrancers, and as to them the cause was tried without an issue. They, however, have released all errors, and "dismiss the appeal as to themselves. Under such circumstances, Wescott can not complain of the error committed against them, as he was in no manner injured thereby. Besides this, Wescott does not appear to have sought to take advantage of the irregularity below.
It is claimed that the judgment was for too large a sum. Ve have not made a computation of the amount due, as “ excessive damages ” was not one of the causes for which a new trial was asked.
The judgment is affirmed, with costs, and 2 per cent, damages.